      Case 1:21-cv-06680-AJN-BCM Document 53 Filed 09/15/21 Page 1 of 1



                                                                          9/15/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Sunlight Financial LLC et al,

                        Plaintiff,
                                                                             21-cv-06680 (AJN)
                  –v–
                                                                                   ORDER
  Hinkle et al,

                        Defendants.



ALISON J. NATHAN, District Judge:

       The Court previously scheduled an initial conference for November 5, 2021. Dkt. 49.

However, because this case has been referred to Magistrate Judge Moses for general pretrial

management, the November 5 conference before the Court is cancelled.



       SO ORDERED.

 Dated: September 15, 2021
        New York, New York                      ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge




                                               1
